Judgment insofar as it imposes sentence unanimously modified in the interest of justice as a matter of discretion by reducing the sentence to a maximum term of three years and otherwise judgment affirmed. Memorandum: We modify this 22-year-old appellant’s seven-year sentence because his record was unblemished until the incidents occurred which resulted in his guilty plea to arson in the third degree. Appellant had been steadily employed and one of his employers furnished the court with a testimonial respecting his good character. Further, the Probation Department of Ontario County recommended a sentence of probation. Appellant is presently confined at the Attica Correctional Facility where he will now serve a maximum three-year sentence. In view of the psychological evaluation attached to the probation report, we strongly urge that psychiatric counseling be made available to him during the remainder of his term of imprisonment and, if earlier released on parole, that counseling be made a condition of such release. (Appeal from judgment of Ontario County Court convicting defendant of arson, third degree.) Present—Marsh, P. J., Moule, Cardamone, Simons and Mahoney, JJ.